 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM ROUSER,                                    No. 2:19-CV-1233-TLN-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    JULIA GAMBOA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  On October 4, 2019, the court dismissed plaintiff’s complaint with leave to amend

20   and directed plaintiff to file an amended complaint within 30 days. See ECF No. 12. As of

21   November 22, 2019, plaintiff failed to comply and the court issued findings and recommendations

22   that this action be dismissed for failure to comply with court rules and orders as well as failure to

23   prosecute. See ECF No. 13. Plaintiff has filed objections to the findings and recommendations

24   indicating he was unable to timely comply due to a transfer to a different prison. See ECF No.

25   14. Good cause appearing therefor, the October 4, 2019, order and November 22, 2019, findings

26   ///

27   ///

28   ///
                                                        1
 1   and recommendations are vacated. Plaintiff’s complaint will be re-addressed separately.

 2                 IT IS SO ORDERED.

 3

 4

 5   Dated: January 21, 2020
                                                         ____________________________________
 6                                                       DENNIS M. COTA
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
